PER CURIAM.
The landing place at Kingston Point is a long bulkhead, leased to the'Day Line by the Ulster & Delaware Railroad. The boats of the Day Line make their landings there each day, with passenger gangway (forward or aft) opposite a covered shed. Their berth is well known to all rivennen. No question is raised as to the right of other craft to moor at the same bulkhead, in the course of their lawful business. The Hudson, northward bound, berthed at the bulkhead and lay there several minutes landing passengers. Just ahead of her berth and 50 or 60 feet from her bowday a schooner discharging railroad ties; outside of the schooner a lighter and outside of the lighter the Baldwin. The schooner and lighter were sepurely moored with all necessary lines, so that neither tide nor suction would draw them substantially out from the bulkhead. The tug was waiting for an up-bound tow, and was moored only by bow and stern lines, so she could cast off readily and get away. The tide changed to flood before the Pludson’s arrival; in consequence the Baldwin’s stern swung out into the river, at least four feet from the lighter, as her master admits —probably a few feet further, witnesses from the Pludson make it as much as ten' feet.
Some little' time before the Hudson started, her pilot hailed the deckhand of the tug who stood on her after deck and warned him that he would “either have to kick his stern in or get out of the way.” The deckhand notified the captain of the tug, who was resting in the pilot house, telling him that the “pilot on the Hendrik Hudson wantéd him to work her in close to the scow.” Her wheel was then put to port and her engines worked ahead under one bell, which slowly brought her stern in close to the lighter. No one tended any of the lines; since she had out no breast line, we cannot see that attention to her bow and stern lines would have accomplished anything.
While the tug lay thus snugged up through the operation of her propeller and her port helm, the Hudson got under way. She cast off her bow line and backed down the bulkhead, slackening gradually away upon her stern line; a maneuver which tended to bring her stern close to the bulkhead and to swing her bow' out into the river. She backed down about 100 feet, could safely go no further because of the presence of piles, rocks, and shoal water near the stern. When her bow-had swung out sufficiently as her pilot thought to clear the tug, she cast off and went ahead under a port helm. After clearing the tug she *965put her helm to starboard to swing her stern away. Apparently she would have passed on without causing any trouble, had the tug remained snugged up; but, as soon as the suction produced by the Hudson’s displacement became operative, the tug swung out as she had before and was struck by the Hudson’s guards abaft the paddle wheel.
The pilot of the Hudson admits that he could have swung her bow further out before she cast off and started forward. He had seen just what an obstruction he had to clear; it was evident that the Baldwin was not moored securely in place by lines sufficient to hold her close against suction; they had not so held her, against-tide. The snugging up which was obtained by use of screw and wheel would presumably terminate when suction neutralized the force of those agencies. Apparently the pilot did not make allowance for this and laid a course involving too close a clearance. We concur with Judge Holt in finding the Hudson at fault.
As to the tug: The schooner was 50 feet wide, the lighter 25 feet, the Baldwin 16 feet. The vessels thus built out from the bulkhead, just in front of the regular and well-known landing place of the day boats, a temporary projection 91 feet out from the bulkhead. But the Hudson is a very wide river at Kingston Point, and such a projection cannot be held to be an obstruction to its navigation. The Rhein, 204 Fed. 252, 122 C. C. A. 520. No doubt it was an embarrassment to the Hudson, but it was plainly visible and involved no hidden danger because when first seen by the pilot of the Hudson it was apparent that the outlying boat was slackly made fast with no breast line and might be expected to project a few feet further into the river when suction began to operate. There is nothing to show that'the tug was in fault for tying up where she did, in plain view of every approaching vessel.
The decree of the District Court is affirmed, with interest and costs.